N. J. Kaufman, J.
(dissenting). When a police officer sets a trap to catch a thief, do his actions negate the nonconsent element of larceny? This question has never been directly addressed in Michigan, but other jurisdictions have answered it. *274Their decisions are concisely summarized in 50 Am Jur 2d, larceny, § 139, pp 317-318:
"Closely related to entrapment as a defense to larceny is a showing of consent to the taking by the owner or person from whose possession the goods are taken. Since want of consent by the person in possession of property is an essential element of larceny, his instigation of or consent to the felonious taking of his property negatives such element and constitutes a defense to a prosecution for the crime. One who seeks to entrap another in the commission of larceny must take care that in his efforts he does not overreach himself and consent to the taking of his property. Where the owner, in person or by his duly authorized agent, originates the criminal design and actively urges, co-operates with, and assists the defendant in the taking of the goods, such conduct amounts to a consent, and the element of trespass essential to larceny is lacking. Moreover, at least under some circumstances, the mere fact that the plan for obtaining the property was wholly or partly that of the accused is not controlling. Where the owner of property, by himself or through his agent, actually or constructively aids in the commission of the offense, as intended by the wrongdoer, by performing or rendering unnecessary some act in the transaction essential to the offense, the would-be criminal is not guilty of all the elements of the offense. On the other hand, if the criminal design originates with the accused, and the owner or his agent or servant does not suggest the design or actively urge the commission of the crime, the mere fact that the owner, suspecting the accused, in person or through his servant or agent exposes the property, neglects to protect it, or furnishes facilities for the execution of the criminal design, under the expectation that the accused will take the property or avail himself of the facilities furnished, will not amount in law to a consent, although the agent or servant, by the instructions of the owner, appears to co-operate in the execution of the crime. (Emphasis added; footnotes omitted.)1
*275I believe this position is the better one. I would adopt this view as Michigan law and affirm the conviction.2

 See, e.g., People v Hanselman, 76 Cal 460; 18 P 425 (1888); *275Topolewski v State, 130 Wis 244; 109 NW 1037 (1906); Williams v State, 55 Ga 391 (1880).


 I do not view this rule as a modification of the law of entrapment. Entrapment is a separate issue not raised by the defendant.